Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Covalence Specialty Materials Reports Fiscal 2007 First Quarter Results BEDMINSTER, N.J., March 12, 2007 /PRNewswire/ Covalence Specialty Materials Corp. (Covalence or the Company) today announced results for its first fiscal quarter ended December 29, 2006. The Company reported net revenue for the three months ended December 29, 2006 of $366.7 million and a net loss for the same period of $21.8 million. After giving effect to the Acquisition Transaction (as defined below), Adjusted EBITDA (as defined below under Non-GAAP Financial Measures) for the first fiscal quarter of 2007 was $8.4 million. Management believes that presenting this non-GAAP measure is important for investors to better understand the Companys underlying operational and financial performance, to facilitate comparison of results between periods and to monitor the Companys compliance with certain financial covenants in its credit facilities. Our first fiscal quarter Adjusted EBITDA was consistent with our previous guidance. As noted during our earnings call in December 2006, a soft polyethylene resin market, a mild 2006 hurricane season and continued efforts by customers to structurally reduce inventories together with increases in certain non-resin raw materials, freight and other conversion costs, resulted in a very challenging environment, said Kip Smith, President and Chief Executive Officer. We continue to work to improve volume and profitability in all of our businesses and have already seen significant volume improvement in January and February 2007. Actions taken during the quarter including extended holiday plant shutdowns, aggressive inventory management and business process changes position us for meaningful improvement in the second fiscal quarter. Merger with Berry Plastics Group, Inc. As previously announced, the Companys parent company, Covalence Specialty Materials Holding Corp., (Holdings) has agreed to merge with Berry Plastics Group, Inc., (Berry) in a stock-for-stock merger. The resulting company will retain the name Berry Plastics Group, Inc. (New Berry). Berry shareholders will own a majority of the combined companys common stock following the merger. The merger has been approved by written consent of a majority of each companys stockholders, and remains subject to customary closing conditions, including receipt of required regulatory approvals. Immediately following the merger, the Company and Berry Plastics Holding Corporation (Berry Opco) will be combined as a direct subsidiary of New Berry (the resulting company referred to as New Berry Opco). Pursuant to a supplemental indenture, New Berry Opco will become the successor obligor of the Companys senior subordinated notes. The Companys senior secured credit facilities (both first and second lien facilities) are expected to be replaced with a new asset based revolver and new senior secured term loan. The Company currently expects the closing to occur in April 2007. Results of Operations  First Fiscal Quarter Ended December 29, 2006 Net revenue for the three months ended December 29, 2006 was $366.7 million, a decrease of $83.5 million, or 19%, compared to $450.2 million in the first quarter of fiscal 2006. Net revenue for the three months ended December 29, 2006 was impacted by lower volumes driven by a mild 2006 hurricane season, weak housing starts and continued efforts by customers to minimize inventories during a period of softening polyethylene resin pricing. Gross profit for the three months ended December 29, 2006 was $24.2 million, a decrease of $40.5 million compared to $64.7 million in the first quarter of fiscal 2006. Gross profit was negatively impacted by lower sales volumes and one-time charges in our Plastics operating segment due to lower production and the correction of finished goods inventory levels. In addition, gross profit was also reduced by a $3.5 million increase in depreciation resulting from the purchase method of accounting attributable to the Acquisition Transaction. Excluding the purchase accounting adjustments and one-time charges in our Plastics operating segment described above, gross profit for the three months ended December 29, 2006 would have been $29.6 million. Selling, general and administrative expenses for the three months ended December 29, 2006 were $41.8 million, an increase of $8.3 million compared to $33.5 million in the first quarter of fiscal 2006. The increase was mainly the result of $8.6 million of additional depreciation and amortization expense from the purchase method of accounting attributable to the Acquisition Transaction. The increase was also attributable to an investment in corporate services for future growth, severance costs and general inflation. Operating loss for the three months ended December 29, 2006 was $17.8 million, a decrease of $38.9 million compared to an operating profit of $21.1 million in the first quarter of fiscal 2006. The decrease was primarily driven by the factors described above. This decrease was partially offset by the elimination of charges and allocations from Tyco. Excluding the purchase accounting adjustments, one-time charges in our Plastics operating segment and severance costs described above, operating loss for the three months ended December 29, 2006 would have been $2.2 million. The Acquisition Transaction Affiliates of Apollo and senior management of the Company completed their acquisition of substantially all of the assets and liabilities of the Company from Tyco on February 16, 2006 (the Acquisition Transaction). Non-GAAP Financial Measures In addition to disclosing financial results that are determined in accordance with GAAP, Covalence discloses Segment EBITDA and Adjusted EBITDA, all of which are non-GAAP measures. You should not consider Segment EBITDA or Adjusted EBITDA as an alternative to operating or net income, determined in accordance with GAAP, as an indicator of Covalences operating performance, or as an alternative to cash flows from operating activities, determined in accordance with GAAP, as an indicator of cash flows, or as a measure of liquidity. Segment EBITDA is calculated by the sum of earnings before interest, taxes, historical charges from Tyco, restructuring and impairment charges, minority interest and depreciation and amortization. Segment EBITDA is commonly used in the financial community, and Covalence presents Segment EBITDA to enhance your understanding of its operating performance. Covalence uses Segment EBITDA as one criterion for evaluating its performance relative to that of its peers.
